           Case 2:20-cv-01579-JAD-NJK Document 45 Filed 04/06/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     SAFECO INSURANCE COMPANY OF
 7   AMERICA,                                              Case No. 2:20-cv-01579-JAD-NJK
 8          Plaintiff(s),                                                 Order
 9   v.
10   AIR VENT, INC., et al.,
11          Defendant(s).
12         Pending before the Court is an order to show cause why the third-party claims should not
13 be severed. Docket No. 27. Responses have now been filed. Docket Nos. 36, 41-43.
14         The order to show cause was issued based on the representation that the inclusion of the
15 third-party claims in this case were expected to create severe delay. Docket No. 27 at 1. In
16 particular, the discovery plan included a representation that service in China was expected to take
17 up to two years to accomplish. See id. (quoting Docket No. 25 at 2). The representations as to the
18 timeframe for service have since changed. Most recently, Air Vent has submitted a declaration
19 indicating that the average time for service in China is seven months, though it can vary and
20 sometimes exceed one year. Docket No. 36-1 at ¶ 4.
21         Given the shifting representations as to effectuating service in China, the Court will
22 DISCHARGE the order to show cause for now. The Court may revisit the issue of severance in
23 the future depending on the circumstances as they develop.
24         IT IS SO ORDERED.
25         Dated: April 6, 2021
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
